United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3032
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Buck Richard Hansbrough

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                              Submitted: June 6, 2018
                               Filed: June 12, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Buck Hansbrough directly appeals after he pleaded guilty to a drug charge,
pursuant to a plea agreement that contained an appeal waiver, and the district court1

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
imposed a prison term below the Guidelines range. His counsel has moved for leave
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
which does not acknowledge the appeal waiver, and argues that the district court
committed procedural sentencing errors and imposed a substantively unreasonable
sentence. In a pro se brief, Hansbrough also argues that the district court committed
procedural sentencing errors and imposed a substantively unreasonable sentence, and
additionally asserts that he received ineffective assistance of counsel.

       To begin, we decline to consider Hansbrough’s claim of ineffective assistance
of counsel on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best litigated in
collateral proceedings, where record can be properly developed).

      As to the arguments challenging the procedural and substantive reasonableness
of the sentence, we conclude that the appeal waiver is valid, applicable, and
enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers). Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we grant counsel’s motion, and we
dismiss this appeal.
                       ______________________________




                                         -2-